             Case 3:20-cv-00682-LB Document 73 Filed 04/07/21 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                          APR 6 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
STATE OF CALIFORNIA; et al.,                      No.    20-16802

                   Plaintiffs-Appellees,          D.C. No. 3:20-cv-00682-LB
                                                  Northern District of California,
  v.                                              San Francisco

U.S. DEPARTMENT OF HEALTH &                       ORDER
HUMAN SERVICES; et al.,

                   Defendants-Appellants.

       Appellants’ unopposed motion (Docket Entry No. 27) to further stay

appellate proceedings is granted in part.

       Appellate proceedings are stayed until June 1, 2021. If no motion for further

relief is filed before this date, the remaining briefing schedule will be reset in a

future order.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT


                                                   By: Sofia Salazar-Rubio
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7




SSR/Pro Mo
